PER CURIAM.
This is an appeal from an order striking a petition for revocation of probate of a will, and from the dismissal of appellant’s alleged cause of action. See Fla.R.P. & G.P. 5.100.
At issue is whether the trial judge erred in refusing to consider an affidavit filed by appellant in opposition to the motion to strike. Upon due consideration of the various allegations of appellant and in view of the sufficiency of the affidavit filed in his behalf before the hearing, in the interest of justice we deem it error for the trial judge to have dismissed the cause, after striking the petition, without conducting a full evi-dentiary hearing.
The order is quashed and the petition reinstated and this cause remanded for an evidentiary hearing on the motion to strike.
REVERSED and REMANDED.
DAUKSCH, COBB and GRIFFIN, JJ., concur.